                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



KATHLEEN VARRECCHIO                                     CIVIL ACTION


VERSUS                                                  NO: 18-8915


FRIENDS ALLIANCE HOUSING
II, INC. ET AL.                                         SECTION "H"



                          ORDER AND REASONS
      Before the Court is a Motion for Preliminary Injunction (Doc. 3). For
the following reasons, the Motion is DENIED.


                               BACKGROUND
      Plaintiff Kathleen Varrecchio is an elderly woman who suffers from
mental illness and alcoholism. She has lived at Defendant Friends Alliance
Housing II, Inc.’s housing facility, the Friendship House, for the past 11 years.
The Friendship House is a 15-unit apartment complex that provides housing
for mentally ill individuals. After a series of incidents in which Plaintiff stole
items of minor value from other residents at the Friendship House, she
received a notice that she would be evicted. She appealed this decision to the
board of the Friendship House, and the board approved the eviction. Plaintiff
then sought relief in this Court, bringing claims for violation of the Fair
Housing Act. On September 27, 2018, the Court entered a temporary
restraining order at Plaintiff’s request, postponing the pending eviction. A
hearing was held on November 29, 2018 on Plaintiff’s request for a preliminary
injunction preventing her eviction.


                                      LEGAL STANDARD
    An applicant for preliminary injunctive relief must show: (1) a substantial
likelihood that he will prevail on the merits; (2) a substantial threat that he
will suffer irreparable harm if the injunction is not granted; (3) his threatened
injury outweighs the threatened harm to the party whom he seeks to enjoin;
and (4) granting the preliminary injunction will not disserve the public
interest. 1 A preliminary injunction is an extraordinary remedy. 2 Accordingly,
a preliminary injunction which should only be granted the party seeking it has
clearly carried the burden of persuasion on all four requirements. 3 In the end,
a preliminary injunction is treated as an exception rather than the rule. 4

                                      LAW AND ANALYSIS
         Plaintiff’s request for a preliminary injunction fails because she cannot
satisfy the first prong, that is, she cannot show a substantial likelihood of
success on the merits. Plaintiff’s Complaint sets forth three causes of action:
(1) a failure to provide a reasonable accommodation for Plaintiff’s disability in
violation of the Fair Housing Act (“FHA”), (2) discrimination in making a
dwelling available under the FHA, and (3) interference with her exercise or
enjoyment of rights under the FHA.




         1   Lake Charles Diesel, Inc. v. Gen. Motors Corp., 328 F .3d 192, 195–96 (5th Cir.2003).
         2   Miss. Power & Light Co. v. United Gas Pipe Line, Co., 760 F.2d 618, 621 (5th Cir.
1985).
         3   Id.
         4   St. of Tex. v. Seatrain Int’l, S.A., 518 F.2d 175, 179 (5th Cir. 1975).
   A. Failure to Accommodate
         Discrimination under the FHA includes “a refusal to make reasonable
accommodations in rules, policies, practices, or services, when such
accommodations may be necessary to afford such person equal opportunity to
use and enjoy a dwelling.” 5 Plaintiff alleges that Defendant failed to reasonably
accommodate her mental illness and alcoholism when it evicted her from the
Friendship House. She alleges that Defendant should have accommodated her
disability by offering a lesser penalty, such as requiring more family
involvement and participation in her life and treatment and allowing her to
remain a tenant.
         To succeed on a claim under this provision, a plaintiff must show that
the requested accommodation is both reasonable and necessary. 6 “An
accommodation is ‘reasonable’ under the FHAA unless it imposes an undue
financial and administrative burden on the defendant or requires a
fundamental alteration in the nature of the program at issue.” 7 Here,
Plaintiff’s requested accommodation was not reasonable. It would require
Defendant to continue to ignore Plaintiff’s bad behavior, even when such was
disrupting to the lives of the other tenants in the building. Indeed, Plaintiff
was given an accommodation less than eviction after each of the three prior
incidents.
         After the initial incident in 2011, in which Plaintiff was seen on camera
taking a set of keys belonging to another tenant, Defendant required Plaintiff
to pay for replacement keys and see a doctor to discuss her inability to
remember the event. After the second incident in 2011, in which Plaintiff was


         5 42 U.S.C.A. § 3604(f)(3)(B).
         6 Chavez v. Aber, 122 F. Supp. 3d 581, 595 (W.D. Tex. 2015).
         7 United States v. City of Jackson, Mississippi, 318 F. Supp. 2d 395, 412 (S.D. Miss.

2002).
caught on camera leaving a rude note under another tenant’s door, Defendant
counseled Plaintiff to seek medical treatment and advised her that another
incident may result in eviction. After the third incident in 2016, in which she
was seen on camera taking money that had been partially slipped under
another tenant’s door, Defendant advised Plaintiff that another incident would
result in eviction. Finally in June 2018, Plaintiff was seen on video surveillance
stealing another tenant’s mail, and Defendant followed through on its threats
to evict her. It would be a fundamental alteration of the rules of the Friendship
House to continue to allow Plaintiff to remain a tenant despite her disruptive
behavior, even if that behavior was caused by a disability. Indeed, there was
testimony at the hearing that another tenant was evicted for carrying a knife
around the apartment complex even when that behavior was caused by his
paranoia. The Friendship House has a responsibility to protect the right of
peaceful enjoyment of the premises for each of its tenants. An accommodation
otherwise is not reasonable.
       Further, Plaintiff did not show that the requested accommodation was
necessary. “In order for a requested accommodation to be necessary, the
plaintiff must show ‘a direct linkage between the proposed accommodation and
the equal opportunity to be provided to the handicapped person.’ If the
requested accommodation ‘provides no direct amelioration of a disability’s
effect,’ it is not necessary.” 8     Here, Plaintiff’s requested accommodation—
increased family involvement—would not ameliorate Plaintiff’s behavior.
Unless Plaintiff was under constant surveillance by family members, she
would still be able to commit similar bad acts unabated. Accordingly, Plaintiff



       8Oxford House, Inc. v. City of Baton Rouge, La., 932 F. Supp. 2d 683, 693 (M.D. La.
2013) (quoting Bryant Woods Inn, Inc. v. Howard County, Md., 124 F.3d 597, 604 (4th Cir.
1997)).
has not shown a likelihood of success on her failure to accommodate claim
under the FHA.
   B. Discrimination
   Next, the FHA makes it unlawful to “discriminate in the sale or rental, or
to otherwise make unavailable or deny, a dwelling to any buyer or renter
because of a handicap of that buyer or renter.” 9 There was no evidence
produced at the hearing that Plaintiff was discriminated against because of
her mental illness or alcoholism. Indeed, all of the tenants at the Friendship
House suffer from mental illness. Accordingly, she has not shown a likelihood
of success on this claim.
   C. Interference with Enjoyment of Rights
   Finally, the FHA makes it unlawful to “coerce, intimidate, threaten, or
interfere with any person in the exercise or enjoyment of, or on account of his
having exercised or enjoyed . . . any right granted or protected by section 3603,
3604, 3605, or 3606 of this title.” 10 There was no evidence presented at the
hearing that Plaintiff was evicted because of her exercise of any right granted
to her by the FHAA. 11 Accordingly, Plaintiff has not demonstrated a likelihood
of success on this claim.




       9  42 U.S.C. § 3604(f)(1)(A).
       10  42 U.S.C. § 3617.
        11 Hood v. Pope, 627 F. App’x 295, 300 (5th Cir. 2015) (“[Plaintiffs] have not alleged

facts, beyond conclusory assertions, that suggest that the harassment they endured was
connected to their attempts to exercise their rights under the FHA.”); see McZeal v. Ocwen
Fin. Corp., 252 F.3d 1355 (5th Cir. 2001) (“Because his § 3605 claim fails, McZeal’s claim
under § 3617 must also fail.”).
                                    CONCLUSION
       For the foregoing reasons, this Motion is DENIED, and the Temporary
Restraining Order is LIFTED. 12




                     New Orleans, Louisiana this 10th day of December, 2018.




                                          ____________________________________
                                          JANE TRICHE MILAZZO
                                          UNITED STATES DISTRICT JUDGE




       12 The Court has been advised that all parties to this matter have agreed that
Plaintiff will vacate the Friendship House before February 1, 2019.
